 In theMatter ofTODD SHIPYARDSCORPORATION, ROBINSDRY DOCKAND REPAIR CO., AND TIETJENAND LANGDRY DOCKCo.'andINDUS-TRIALUNIONOF MARINE AND SHIPBUILDING WORKERS OFAMERICACase No. C-039.-Decided February 1, 1938Shipbuilding and Repairing Industry-Interference,Restraint,or Coercion:anti-union statements;expressed opposition to labor organization;shut-downof plant ; dominating and interfering with a company-dominated labor organiza-tion for the purpose of defeating self-organizationby employees-Company-Dominated Union:sponsorship,domination,and interference with formation andadministration of ; support of ; solicitation of membership during working hours ;meetings on company property during working hours; disestablished as agencyfor collectivebargaining-Discrimination:discharge;allegations in complaintdismissed-UnitAppropriatefor CollectiveBargaining:production and mainte-nance employees of three plants;organization of business;history of collectivebargaining relations with the respondents;history oforganization of employeesin one unit;similarity of wage scales and working conditions;community ofinterest;interchangeability of employees;formation of Joint Council to dealjointly for employees of the three plants with the respondents-CollectiveBar-gaining:charges of refusal to bargain collectively dismissed-Strike:provokedby employers'unfair labor practices-EmployeeStatus: strikers-ReinstatementOrdered:strikers,upon application-DischargeOrdered:employees hired afterstrike, if necessary to make room for employees reinstated-BackPay:awarded ;strikers from date of denial of application for reinstatement.Mr. Will Maslow, Mr. Lester Levin, Mr. Martin Selman,andMr.David Schatzow,for the Board.Cullen cC Dykman,byMr. Arthur E. Goddard, Mr. Robert B. LisleandMr. Harry G. Hill,of Brooklyn, N. Y., andMr. Harry E. Bur-roughs,of Boston,Mass.,for the respondents.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Industrial Union.Mr. H. N. Glickstein,of New York City, for Locals No. 13 andNo. 15.Mr. John J. Fallon,of Hoboken, N. J., for the Association.Mr. Joseph M. Conroy,andMr. Dwyer Shugrue,of New YorkCity, for the Yard Union.' Todd ShipyardsCorporation,Robins Dry Dock and RepairCo, Tietienand Lang DryDock Co,and American Marine Workers Association,Inc, were incorrectly designated inthe complaint,the petitions,and in the order directing investigation and hearing as ToddShipyards Company,RobinsDry Dock & Repair Company,Tietien andLang Dry DockCompany, andAmerican MarineWorkers UnionThecomplaint subsequently was amendedat the hearing on motion of counsel for the Boardand with the consentof counsel forthe respondents so as to changeTodd Shipyards Company and AmericanMarine WorkersUnion to Todd Shipyards Corporation and AmericanMarineWorkers Association, Inc,respectivelyThe Boa,d ofits own action hereby amends the designation of the otherrespondents in the pleadingsof thiscase to correspond to the correct names.20 DECISIONS AND ORDERS21Mr. Charlton OgburnandMr. William Gallagher,of New YorkCity, for the Metal Trades Council.Mr. Hyman A. Schulson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the Industrial Union of Marine andShipbuildingWorkers of America, herein called the IndustrialUnion, the National Labor Relations Board, herein called the Board,by Elinore Morehouse Herrick, Regional Director for the SecondRegion (New York City), issued its complaint dated July 8, 1937,against the respondents, Todd Shipyards Corporation, herein calledTodd, Robins Dry Dock and Repair Co., herein called Robins, andTietjen and Lang Dry Dock Co., herein called Tietjen, alleging thatthe respondents had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), (3) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.The complaintalleged in substance that the respondents had initiated, formed,sponsored, dominated, and interfered with the administration of andcontributed support to the Yard Union for Collective Bargaining ofthe men of Robins Dry Dock and Repair Co., herein called the YardUnioi, and American Marine Workers Association, Inc., herein calledthe Association; that the respondents had urged, persuaded, andwarned their employees at the Robins and Tietjen plants to refrainfrom becoming or remaining members in the Industrial Union ; thaton June 7, 1937, the respondents had discharged William Haas andothers from the Robins plant because they had applied for member-ship in the Industrial Union and had been active therein; that onabout March 23, 1937, the Industrial Union was designated by a ma-jority of the production and maintenance employees of the respond-ents as their representative for collective bargaining; that on March23, 1937, and thereafter, the respondents had refused to bargainwith the Industrial Union.Copies of the complaint and of notice of hearing to be held uponthe complaint and the petitioias, hereinafter discussed, on July 19,1937, in New York City, were dolly served upon the respondents, theIndustrial Union, the Yard Union, the Association, and the MarineWorkers Metal Trades District Council, herein called the MetalTrades Council. 22NATIONAL LABOR RELATIONS BOARDOn July 14, 1937, Todd filed an answer to the complaint admittingthat it owned all the voting capital stock of Robins and Tietjen, butdenying that it participated with them, or either of them, as a jointbusiness enterprise.It further denied all the other material allega-tions of the complaint and asserted that it did not bargain with theIndustrial Union because it is not an employer within the meaningof the Act, nor is it engaged in interstate commerce, and that it was,therefore unnecessary to reply to the Industrial Union's letter ofMarch 23, requesting it to bargain.On July 14, 1937, Robins filed an answer to the complaint achnit-ting that Todd owned all its voting capital stock, denying that therespondents conduct their operations as a joint business venture, andasserting that it is a separate business; Robins admitted that it re-fused to bargain with the Industrial Union, but asserted that thereason therefor was that the Yard Union represented a majority ofthe production employees in its plant and that the appropriate unitfor purposes of collective bargaining is one consisting of the employ-ees of Robins alone. It also denied that it had laid off or dischargedWilliam Haas and others because of union activities, and that it hadinitiated, formed, sponsored, dominated, or interfered with the ad-nministration of the Yard Union, or contributed support to it.On July 14, 1937, Tietjen filed an answer to the complaint admit-ting that Todd owned all its voting capital stock, denying that therespondents conduct their operations as a joint business venture, andasserting that it is a separate business.Tietjen admitted that it re-fused to bargain with the Industrial Union, but asserted that thereason therefor was that the Industrial Union did not represent amajority of the employees. It also denied the other alleged unfairlabor practices.Pursuant to notice, a joint hearing on the complaint and petitionswas held in New York City, commencing on July 19, 1937, beforeFrank Bloom, the Trial Examiner duly designated by the Board.The Board, the respondents, the Industrial Union, the Yard Union,and the Association were represented by counsel and participated inthe hearing.Prior to the hearing, petitions for intervention in the proceedingupon the complaint were filed by the Yard Union and the Association.The Trial Examiner granted the petitions, limiting intervention,however, to the presentation of proof ac the conclusion of the respond-ents' case, if not adequately presentecJz by the respondents.Also priorto the hearing, Todd filed a motion, to dismiss the complaint for lackof jurisdiction on the grounds that it was not an employer nor en-gaged in interstate commerce within the meaning of the Act.TheTrial Examiner denied the, motion at the conclusion of the hearing. DECISIONS AND ORDERS23Counsel for the Board moved to dismiss the complaintin sofar as it re-lated to the discharge of others than WilliamHaas.The motion wasgranted.During the hearing the respondents moved to dismiss thecomplaint as to the discharge of William Haas; counsel for the Boardjoined in this motion, which was granted.This disposed of all theallegations in the complaint relating to unfair labor practices withinthe meaning of Section 8 (3) of the Act.At the hearing, John J. Fallon, counsel fdr the Association, testifiedthat the intervenor was a New Jersey corporation, read the purposeclause from the Certificate of Incorporation, and under oath statedthat the Association was not a labor organization within the meaningof Section 2 (5) of the Act. Consequently, counsel for the Boardmoved to dismiss the allegations in the complaint that the respondentshad initiated, formed, sponsored, dominated, and interfered with theadministration of and contributed support to the American MarineWorkers' Association, Inc.The motion was granted.At the close of the hearing counsel for the Board moved that thecomplaint be conformed to the proof that had been adduced.Themotion was granted.Counsel for the respondents renewed his motionto dismiss the complaint as to Todd for lack of jurisdiction.The mo-tion was denied.Counsel for the respondents made several motions todismiss the complaint on other than jurisdictional grounds; the TrialExaminer denied some of these motions and reserved ruling as to theothers, some of which he later denied in his Intermediate Report.The respondents' motion to dismiss the allegations of the complaintrelating to their refusal to bargain with the Industrial Union wasgranted by the Trial Examiner in his Intermediate Report.Theruling is hereby affirmed, but it will be discussed in detail in the bodyof the decision.The parties did not avail themselves of the opportunity affordedfor oral argument at the close of the hearing, but thereafter the re-spondents and the Yard Union filed briefs to which we have givendue consideration.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was afforded toall parties.On August 30, 1937, the Trial Examiner filed his Intermediate Re-port to the complaint, in which he found that the respondents hadengaged in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theAct in that they had formed, sponsored, dominated, interfered withthe administration of and contributed financial and other support tothe Yard Union, and thereby had interfered with, restrained, andcoerced their employees in the exercise of their right to self-organiza-tion.80535-38-3 24NATIONAL LABOR RELATIONS BOARD-The respondents, the Industrial Union, and the Yard Union filedexceptions to the Intermediate Report and requested an opportunityto argue the exceptions before the Board.On October -1, 1937, coun-sel for the respondents, the Industrial Union, and the Yard Unionorally argued the exceptions to the Trial Examiner's IntermediateReport before the Board in Washington.Briefs in support of theirexceptions to the Intermediate Report were subsequently filed withthe Board by counsel for the parties.The Board has reviewed the rulings made by the Trial Examineron motions and objections to the admission of evidence and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.We have fully considered the exceptions to the Intermediate Reportand find them without merit.On June 4, 1937,the Yard Union filed with the Regional Director apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Robins,and requestingan investigation and certification of representatives pursuant to Sec-tion 9(c) of the Act. The Industrial Union filed with the RegionalDirector a petition on June 23,1937, and an amended petition on July8, 1937, alleging that a question affecting commerce had arisen con- ocerning the representation of production and maintenance employeesof Todd, Robins, and Tietjen, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On July 9,1937,the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.-On September 10, the Board issued a Direction of Election.2 Theelection was later postponed.3On September 16, the Metal TradesCouncil, by its secretary, William Gallagher, and its council, CharltonOgburn, filed with the Board a motion for leavebto intervene in orderto have its name placed on the ballot in the election directed by theBoard.On September 21, 1937, the secretary of the Metal TradesCouncil, counsel for the respondents,the Industrial Union, and theYard Union orally argued the motion, before the 'Board in Wash-ington.-On October 1, 1937, the Board received a petition of the Associationfor leave to intervene alleging that it is now a labor organization,affiliated with the International Longshoremen'sAssociation as LocalNo. 1508.The Association,claiming to represent about 350 employees23 N L R B 619.8 3 N L R B. 620 DECISIONS AND ORDERS25of Tietjen contends that it is now entitled to a place on the ballot inthe event that the Board orders an election.We shall not at this time pass upon the petitions of the Yard Unionand the Industrial Union, and the petitions for leave to interveneof the Metal Trades Council and the Association.We shall issueour decision in the representation case 4 and set the date for holdingan election at such time as the Board is satisfied that there has beensufficient compliance with its order to dissipate the effects of theunfair labor practices of Todd and Robins and to permit an electionuninfluenced by the conduct of Todd and Robins.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSTodd Shipyards Corporation is a New York corporation havingits principal office at 1 Broadway, New York City. It is a holdingcompany which owns all the stock of both Robins and Tietjen andvarious other subsidiaries.'The chief officers are John D. Reilly,president; George Dawe, J. Herbert Todd, George G. Raymond, andWilliam A. Maloney, vice presidents; Sanford S. Cox, treasurer; andJoseph Haag, Jr., secretary sTodd's counsel have contended both in the pleadings and by re-peated motions in the course of the hearing that Todd is not anemployer within the meaning of Section 2 (2) of the Act, and thatthe complaint should be dismissed as to Todd.This contention isuntenable.The record plainly shows that Todd is not merely a hold-ing company, but has been and is acting in behalf of its subsidiaries,Robins and Tietjen.Todd, through its officers, actively participatesin, helps to formulate, and directs the labor policies of Robins andTietjen.During the strike, Todd hired guards for the Robins plantand bills were rendered directly to Todd.7Letters to the WilliamJ.Flynn Detective Agency, Inc. with reference to the guards hiredduring the strike were written by a representative of Todd whosigned the name of George Dawe; who is also president of Robins,without even consulting him or obtaining his permission.eDaveregularly apprised Reilly about Robins' labor problems.Todd con-tinually kept Robins informed both by letters and telephone as toBoard'sCase No. R-237.8 Other subsidiaries of Todd engaged in the business of repairing ships are the follow-ing : Todd Seattle Drydocks, Inc, Seattle, Washington, Todd Mobile Drydocks, Inc, Mobile,Alabama, Todd New Orleans Dry Docks, Inc., New Orleans, Louisiana, Todd Gal estonDry Docks, Inc., Galveston, Texas.6 For the names of other officers and directors see Board Exhibit No. 2 B.7 Board Exhibit No 128Board Exhibit No. 13. 26NATIONAL LABOR RELATIONS BOARDhow it was handling correspondence relating to labor policies andadvised Robins about such matters.Thus, when the Robins plantcommittee of the Employees Representation Plan asked Dawe foran increase in wages in March 1937, Dawe consulted Reilly who gavehim advice as to how the reply should be drafted.°Apart from the control which Todd exercises as the sole stockholderof Robins and Tietjen, Todd also employs salesmen to procure businessfor Robins and Tietjen.The salaries of Todd officers are paid directlyby the subsidiaries.The employees of Robins are given badges bear-ing the name "Todd ;" the roof of the main office of the Robins planthas on it the words: "Todd Shipbuilding Company;" the fence sur-rounding the plant has inscribed on it "Todd Shipbuilding Company,"° Todd's contention that Reilly,its president,neither advised nor offered any suggestions,toDawe with respect to Robins' labor policies is not borne out by the record.Duringdirect examination Dawe stated that he did not consult any officer of Todd concerninghis replyof April 13 (Board Exhibit No. 7-B)to the Industrial Union's letter requestingRobins to conferwith theIndustrial Union concerning labor conditions at Robins (BoardExhibit No.6).Bendel, president of Tietjen,however,subsequently testified that at ameeting held at Todd's office in the early part of April,at which Reilly,Dawe, Haag,Bendel. and the respondents'counsel were present,a discussion took place concerning thereply to be made by Dawe to the Industrial Union's letter, which reply was thereaftermade on April 13 pursuant to such discussion.Dawe was later recalled at the directionof the Trial Examiner and the Board'sattorney to explain inconsistencies between histestimony and Bendel'sOn redirect examination IYawe squarely contradicted his previoustestimony and admitted that he had consulted with officers of Todd in drafting his replyof April 13:Q Where did you first see that letter?(Board Exhibit No. 7-BA. In No. 1 Broadway.Q.What is that?A. Our New York office.Q.Whose New York office?A. Todd Shipyards.Q.With whomdid you consult before you sent that letter out,did you consultwith any officer of the Todd Shipyards Corporation?A. There was-Q. Did you or didn't you?A. Yes.Q No ; just answer the question.Do you care to change the testimony that yolkgave when you said you did not consult with any officer of the Todd Shipyards'Corporation.A. I do.Q.You wish to change that testimony?A I do.Q.Who waspresent fromthe Todd Shipyards Corporation,or with whom did youconsult of the Todd Shipyards Corporation,before you sent out the letter datedApril 13th,being Board's Exhibit No. 7?A.Mr. Reilly was present.Q Not present-you consulted with him, where did you consult with him?A. No. 1Broadway.Q What wasthe nature of the conference had with him?A In reference to answering the telegram sent by Mr.Green.Q.What didyou say to him and what did he say to you?A.Well, counsel blocked out this letter.Q Was any oneelse present?A. Mr. Haag,Mr Goddard,Mr Hill and Mr Reilly, Mr.Bendel and myselfQ Are any oneof those other persons officers of Todd Shipyards Corporation?A.Mr. Haag, the secretary. DECISIONS AND ORDERS27and underneath it "Robins Dry Dock and Repair Company Plant." ioIn short, Todd's subsidiaries are wholly subject to the same owner-ship and control; and the labor policies of Robins and Tietjen aredirected by the parent company, Todd.The holding company ar-rangement need not obscure the true picture of the respondents andtheir business, namely, that of a single enterprise with unitary control,Robins Dry Dock and Repair Co., a New York corporation, isengaged in the business of repairing, reconditioning and reconstruct-ing ships, principally large steel ocean-going vessels.Robins has twoplants, the Erie Basin plant located at the foot of Dwight Street inBrooklyn, New York, and the Tebo plant, a smaller plant chieflyengaged in yacht, harbor craft, and steamship repairing, located onThird Avenue in Brooklyn, New York. The chief officers of Robinsare George Dawe, president; Francis J. Gilbride and Joseph Haag,Jr., vice presidents; Joseph A. Seits, secretary; and Sanford S. Cox,treasurer.John D. Reilly is chairman of its board of directors.The Erie Basin plant consists of a yard, various shops, executiveoffices, chemical laboratory, garage, warehouse, furnace, drydocks(floating and graving), piers, etc."'It is equipped to do all kinds ofrepairs on all types and sizes of vessels.Most of the repairs are madeon vessels in drydock or on vessels tied up along its wharves.Q So you consulted with him as well as with Mr. Reilly, is that correct?A At theconference there amongst us.Q. At the conference?A. Yes.Q.What wassaid at the conference?A. Each gaveour different views. I gave my views in reference to this, Mr. Haaggave his views.Q. I see.A. AndI believe Mr. Bendel gave his views.Q As the result of these composite views, this letter was prepared?A. This letterwas prepared by counsel.Q But you never told us you consulted with Reilly 'at No. 1 Broadway on April13th, did you?A. I said Mr. Reilly was present.Q. Oh, no, you did not, sir.A. Now I say Mr Reilly was present.Q. *(By Trial Examiner BLOOM) : Why didn't" you tell the truth the other day?A. I have been under such a strain this last eightweeks it is a hard thing for meto remember everything.Q. This reply of April 13th,who drafted it for you,Board's Exhibit No 7?A. Counsel.Q.Who,Mr Goddard.A.Mr. Goddard.Q. Youjust signed your name to it?A. That is right.Q.Whose idea was the sending of this reply?A. The ideas of the parties presentQ Was it your idea?A.Mr. Reilly's and mine.Respondent Exhibit No. 6.Same as footnote 10. 28NATIONAL LABOR RELATIONS BOARDRobins, through its sales agents, solicits orders for the repair ofvessels from numerous steamship companies both inside and outsidethe State of New York and from the United States Government.Robins has business agents in the States of New York and NewJersey, and foreign business agents in Denmark, England, Germany,Holland, Ireland, and Norway.About 98 per cent of the vessels re-paired at the Erie Basin plant are engaged in coastal and ocean-goingtransportation.12The value of repair work done at the Erie Basinplant on coastal and ocean-going vessels from January 1 to May 31,1937, amounted to $3,511,982.00; other repairs for the same periodamounted to $49,594.00. In the Tebo plant from January 1 to May31, 1937, 46 per cent of the repair work was done on harbor craft,amounting to $195,160.88, 13 per cent on ocean-going vessels amount-ing to $56,473.99, 21 per cent on coastal ships amounting to $88,798.98,and 20 per cent on others amounting to $84,771.34.From January 1to May 31, 1937, both the Erie Basin and Tebo plants did work aggre-gating $3,987,006.19.13In its operations Robins uses a considerable amount of steel, bolts,nuts, lumber, castings, pipe, valves, brass, electrical equipment, ma-chinery and parts.Approximately 70 per cent of this material, valuedat about $20,000,000.00 is obtained from sources outside the State ofNew York and is shipped to the Robins plants by rail and motor truck.The number and identity of employees employed at the Erie Basinplant fluctuate from day to day and from week to week, ranging from600 to about 2,360 employees.Robins employed during the week ofJune 12, 1937, the week prior to the strike, about 2,363 employees.Robins' pay roll for the first six months of 1937 amounted to $1,787,-960.62.Tietjen and Lang Dry Dock Co., a New Jersey corporation, is en-gaged in the business of repairing, reconditioning, and reconstructingsmaller ocean-going vessels, wooden ships, yachts, tugs, and harborand river craft.Its plant is located in Hoboken, New Jersey, and isrelativelymuch smaller than the Robins plant.The chief officersof Tietjen are Ernest H. Bendel,. president and general manager; J.William Jamin, Jr., vice president; Sanford S. Cox, treasurer; andHenry Frielinghaus, secretary and assistant treasurer.George G.Raymond is chairman of its board of directors.Tietjen's shipyard consists of a yard, various shops, floating dry-docks, executive offices, storerooms, piers, etc.14 It is equipped to doall kinds of repairs on all types of vessels, but does chiefly wood andiron work.12Board Exhibit No 65.13Respondent Exhibit No. 65.14Respondent Exhibit No. 7. DECISIONS AND ORDERS29Tietjen, through its sales agents, solicits orders for the repair ofvessels from numerous steamship, freight, and railroad companiesboth inside and outside the State of New Jersey and with the UnitedStates Government. Its average contract jobs range from $15,000.00to $20,000.00.During 1936, about 33 per cent of the vessels repairedby Tietjen were engaged in ocean-going transportation, 10 per cent incoastal, one per cent in intercoastal, 55 per cent in harbor, and one percent in other transportation.The value of all this work during 1936amounted to $2,773,391.38.In its operations Tietjen uses steel, lumber, brass, pipe, mechanicalrubber goods, etc.Approximately 60 per cent of this material isobtained from sources outside the State of New Jersey and is shippedto the Tietjen plant by rail, motortruck, and`'boat.The number and identity of employees employed by Tietjen varywith the work available.During the week of June 12, 1937, the weekprior to the strike, Tietjen employed 731 employees.15 Its pay rollfor the first six months of 1937 amounted to $684,646.68.The respondents' operations are performed upon instrumentalitiesof interstate and foreign commerce. Such operations have a close, in-timate, and substantial relation to trade, traffic, commerce, and trans-portation among the several States and with foreign countries.II.THE ORGANIZATIONSINVOLVEDThe Industrial Union is a labor organization affiliated with theCommittee for Industrial Organization, admitting to membership"allworkers employed in the shipbuilding, ship-repairing industry,and industries producing marine equipment." 16 Industrial Union ofMarine and Shipbuilding Workers of America, Local No. 13, hereincalled Local No. 13, is a labor organization affiliated with the Com-mittee for Industrial Organization, admitting to membership allproduction and maintenance employees working in the marine andshipbuilding industry in Brooklyn, New York, excluding office work-ers, clerical, and supervisory employees. Industrial Union of Marineand Shipbuilding Workers of America, Local No. 15, herein calledLocal No. 15, is a labor organization affiliated with the Committeefor Industrial Organization, admitting to membership all productionand maintenance employees working in the marine and shipbuildingindustry in Hoboken, New Jersey, and vicinity, excluding office work-ers, clerical and supervisory employees.The Yard Union is a labor organization admitting to membershipall workers employed at the Erie Basin Robins plant, exclusive of su-pervisory and clerical employees.15Board Exhibit No. 51.113Board Exhibit No. 52. 30NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Domination of and interference with the Yard UnionPrior to the decisions of the United States Supreme Court onApril 12, 1937, holding the Act constitutional, there existed in theRobins and Tietjen plants a joint plan of employee representationinitiated and sponsored by Todd in December 1933.The respond-ents, during the course of the hearing, admitted that this was acompany-dominated union.The executive committee consisted ofsix representatives, two from Robins, two from Tietjen, and twofrom Todd Dry Dock Engineering and Repair Corporation, subse-quently known as the Teo plant. After the United States SupremeCourt declared the Act constitutional, the joint plan of employeerepresentation ceased to function and was generally considered aban-doned and dead by both the respondents and employees. There was,however, no formal disestablishment of the plan.Since December 1936, the Industrial Union had been making activeefforts to organize the employees of the Robins and Tietjen plants.On about March 24, 1937, each of the respondents received a letterfrom John Green, president of the Industrial Union, requesting, onbehalf of its members employed in their shipyards in the New Yorkharbor, a joint conference of the representatives of all the largerepair yards in the port of New York with representatives of itsthree Locals Nos. 12, 13, and 15, covering that area.17The respond-ents made no reply to this communication.On about April 9, 1937,each of the respondents received another letter from John Greenagain requesting a joint conference with employers in the ship-repairindustry in the port of New York for the purposes of collective bar-gaining.18Todd made no reply to this letter.On April 13, 1937,however, the presidents of Robins and Tietjen replied to the fore-going letters, refused to participate in a joint conference, and re-jected the idea that a joint conference involving all the shipyardemployers in the port of New York would serve any useful purpose.19Meanwhile, the Industrial Union had been conducting a vigorousmembership campaign among the employees of the Robins andTietjen plants.On May 28, 1937, at 3 p. m., during working hours, a meetingattended by approximately 1,000 Robins employees was held in thegarage of the Robins Erie Basin plant.There is considerable credibletestimony that the employees were instructed either by their foremend"Board Exhibit No. 8."Board Exhibit No. 6."Board Exhibits Nos. 7-A and 7-B. DECISIONS AND ORDERS31or snappers 20 to stop working shortly before 3 o'clock and to attendthemeeting at the garage. John Kirk, an acetylene welder andburner at Robins, testified that Charles Thompson, his foreman, toldhim and other employees working on the same ship to put their rigsin their lockers a little before three singe there was to be a meetingin the garage at that time.Harry Murray, a pipe fitter and prooferat Robins, testified that Joseph Walker, a minor boss at the ironworks, told him to "get over to the garage . . . they are having.ameeting over there."The uncontradicted testimony of ErnestFishwick, a burner at Robins, was that Frank Woods, head time-keeper, told all men then standing around the No. 1 gate to go tothe garage.Although the foremen denied that they directed theirmen to attend the meeting, we cannot give credence to their denialswhen considered in the light of the other circumstances of the case.Despite conflicting testimony we believe that this meeting was plannedin advance with the knowledge of the respondents' agents.Whenthe men entered the garage, they found that improvised benches madeof rough station planks laid across kegs had been set up.Further-more, a platform had been erected in one corner of the garage.The leading spirits of this meeting were Thomas McMahon, aburner,Robert Fleming, a machinist, Joseph Weldon, a machineriveter,Harry Cabre and Conrad Brandle, burners.The testimonyof McMahon and Weldon with respect to the meeting is significant.There was great unrest at the yard at this time, according to theirstory.The Industrial Union, had held meetings across from theyard daily during May 1937.McMahon and Weldon resented theactivities of the Industrial Union and decided to organize an inde-pendent union within the Robins yard, to offset the influence of theIndustrial Union.On May 27, McMahon decided that the time wasripe, and the next day told Weldon that there would be a meeting thatafternoon, the time and place of which had not yet been decided.At2 p. m. the meeting place was still uncertain, although McMahonknew that the meeting was to be held at 3 p. m.At about 2: 30 p. m.he definitely decided to hold the meeting in the Robins garage, andshortly thereafter notified Fleming, Weldon, Brandle, and Cabre aboutthe meeting place.Despite the fact that not until a half hour beforethe meeting was it decided to hold the meeting, nevertheless, even onsuch short notice, a meeting instigated by only a half-dozen employeesand the aid of several supervisory employees was attended by 1,000employees who found the garage already prepared upon their arrivalat 3 o'clock.20A snapper is a term used in the Robins and Tietjen yards to describe a straw-bossor "leading man" or"hurry-up" man ; he might be classified as slightly lower than anassistant foreman. 32NATIONAL LABOR RELATIONS BOARDWhen the meeting got under way, Weldon got up on the platformand selected McMahon as chairman.McMahon then announced thatthe purpose of the meeting was to find out whether the employeesdesired an independent union.Thereafter he stated that machinists,pipe fitters, and riggers would not be permitted to vote at thismeeting.No reason was given for this action.During the meetingKirk asked McMahon if it was not illegal under the Act to hold ameeting of this kind on company premises.McMahon abruptly dis-missed this question.The meeting lasted approximately one hour,at the end of which time ballots'21 which McMahon on May 27, theprevious day, had ordered printed, were distributed among the mento determine whether or not they wished to form an independentyard union.Tony Carmody and James O'Brien, timekeepers presentat the meeting, were ordered by McMahon to get the ballot boxes.There were about 330 votes for the yard union and 150 against it;the remainder did not vote. This poll was not very reliable as thereis credible testimony that many men voted more than once and somevoted as many as six times.After the voting the meeting wasadjourned until the next day.Dawe, president of Robins, testified that he did not know that themeeting was to be held in the garage, but learned about it ten minutesafter it was over.This testimony is not credible.Joseph Weldontestified that the men would necessarily have to pass the Robins mainoffice building, where Dawe's office is located, in order to get to thegarage.22It is incredible that such a mass movement of employeescould occur shortly before 3 p. m. during working hours without itbeing known as Dawe, the president of Robins, who testified thathe was in his office at that time.When the timekeepers asked William Sammon, assistant treasurerof Robins, whether the men should be paid for the time lost inattending the meeting during regular working hours, Sammon con-sulted Dawe, who ordered that the men should be paid because itwould be impossible to determine which men did not attend themeeting and if some men were not paid, it would cause trouble. Thisreason advanced by Dawe for paying the employees who attendedthe meeting is not in accord with the testimony of the timekeepers.Several timekeepers testified that they could have told who attendedthe meeting, for they checked the time of the men in the variousdepartments.Thus, if a man was absent, such fact would be noted,and he, accordingly, would not be paid for the time lost. Sammon,however, neither asked him for the names of those who had attendednor made it his business to find out.n Board Exhibit No. 14.22 See Respondent Exhibit No.6, photograph of the Robins yard. DECISIONS AND ORDERS33It might be expected that after such an occurrence, the respondents,in order to foreclose the drawing of any inference of domination, in-terference, or favoritism toward the independent yard union, wouldhave immediately taken some direct action to prevent a recurrence ofsuch a meeting on their property during regular working hours, par-ticularly when it was generally known that the meeting had adjournedto resume the next day.23The respondents, however, took no pre-cautions to stop this.The following day, pursuant to the adjournment, another meetingwas held in the garage at 10 a. in., during regular working hours.It was also attended by about 1,000 employees and lasted approxi-mately an hour. There is much testimony that the men went to thismeeting also at the direction of their foremen and snappers.OttoHansen, a rigger, testified that Hans Hansen, his snapper, came tothe boat on which he was working to tell him and his fellow em-ployees to go to the meeting. John Kirk testified that Charles Thomp-son, his foreman, told him to go to the meeting.Harry Murray testi-fied that Ted Thomas, the pipe-fitter snapper, told him and otherpipe fitters to "put tools away and get over to the garage to themeeting."Ove Larsen, a rigger, testified that his timekeeper calledoff both him and another rigger from their jobs and told them to goto the meeting.George Anderson, a ship's carpenter, testified thatSelby King, his foreman, just before 10 a. in., told him "to take thetools together and go over to the meeting."Hans Hansen, an assistant rigger foreman, testified that he attendedthe meeting.Despite the fact that all foremen and snappers wereasked to leave, Hansen remained.Thomas Stoker, ship riggers' fore-man, testified that his assistant foreman also attended the meeting.The following officers were elected at this meeting : Joseph Weldon,president; Thomas McMahon, vice president; Robert Fleming, treas-urer;Harry Cabre, secretary.These men had been most active inthe promotion of the Yard Union.All the employees were paid forthe time spent in attendance at this meeting and no attempt whatso-ever was made by the management to prevent or stop such a meetingduring working hours.After the meeting on May 29 many of the employees were told bytheir foremen and snappers to join the Yard Union.Marcus Brand-fon, a tool maker, testified that Ralph Vitalowy, his snapper, duringworking hours suggested that he join the Yard Union in order to"entrench himself better in the company".Brandfon also testifiedthatWalter Loranzo, a snapper in the machine shop, handed himYard Union application cards.24He tore them up and threw them23 See YardUnion ExhibitNo 1 (minutes of meeting)24Board Exhibit No. 15. 34NATIONAL LABOR RELATIONS BOARDon the floor in the presence of Dan MacDonald, the general foremanof the machine shop.Thereupon, MacDonald said, "What are youtrying to do-you hold your job by so much" (indicating with hisfingers a distance of an inch and a half). The uncontradicted testi-mony of Thomas O'Connor, a burner and driller, was that on aboutJune 1, during working hours, Charles Colberg, his snapper, urgedhim to join the Yard Union. The uncontroverted testimony of JohnKirk, a welder, was that the week following the meeting, Johnson,assistant timekeeper for outside machinists, during regular workinghours, distributed application cards to the machinists "as he walkedaround."The unrefuted testimony of Ove Larsen, a ship's rigger,was that Johnson, during regular working hours, also asked him tosign up with the Yard Union.Harry Murray, a pipe fitter, testifiedthat Albert Farrier, head boss of pipe fitters, came over to him andinquired whether he had joined up with the Yard Union.WhenMurray told him that he belonged to the C. I. 0., Farrier said,"Better join up with the Yard Workers Union * *you cansuit yourself."Fearing the loss of his job, Murray joined the YardUnion.There is also testimony that other employees actively solic-itedmembership in the Yard Union during working hours in thepresence of foremen and snappers who took no action to stop thispractice.On June 16, two days after the strike had commenced, the YardUnion held another meeting in the Robins garage during regularworking hours, permission for which was clearly given by Dawe.The employees were also paid for the time spent in attendance atthismeeting.The question to be considered was the closing of theRobins plant.Numerous acts of violence had been committed aroundtheErie Basin plant against strikers, nonstrikers, and pickets.Therefore a committee of the Yard Union, consisting of McMahon,Weldon, Cabre, and Fleming, was selected to request the manage-ment to close the plant.When the committee approached Dave,he immediately acceded to their request.When they told him thatthey represented a majority of the employees, he inquired no furtherfor proof thereof, but told them that he would close the plant.Further evidence of support of the Yard Union by Robins isDawe's turning over to the officers of the Yard Uriion copies of allcorrespondence the respondents had with the Board's Regional Di-rector relative to the calling of an election.Furthermore, whencommunications with respect to the closing of the Erie Basin plantwere to be sent to Robins' employees by the Yard Union committee,Dawe mimeographed 1,500 copies of a letter 25 which he thereuponturned over to the Yard Union committee for distribution to em-25 Board Exhibit No 8. DECISIONS AND ORDERS35ployees.In addition, a mailing list of Robins' employees was for-warded to Cabre by Frank Woods, a timekeeper of Robins.We find that Todd and Robins have dominated and interfered withthe formation and administration of the Yard Union and have con-tributed support to it.We find that Todd and Robins, by the acts above set forth, haveinterfered with, restrained, and coerced their employees in the exer-cise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof collective bargaining and other mutual aid and protection as.guaranteed in Section 7 of the Act.B. The alleged refusal to bargain collectively1.The appropriate unitThe Industrial Union contends that the production and mainte.nance employees working in the two Robins' plants and in the Tiet-jen plant, exclusive of supervisors, office, and clerical employees,draftsmen, timekeepers, watchmen, and guards, constitute a singleunit appropriate for the purposes of collective bargaining.The re-spondents contend that the production and maintenance employeesof each yard, exclusive of supervisory and clerical employees, con-stitute separate and distinct units appropriate for the purposes ofcollective bargaining.The factors urged by the respondents againstincluding the production and maintenance workers of the Robinsand Tietjen plants in one unit are: (1) their plants are located indifferent States; (2) their employees reside in different States; (3)the members of the Industrial. Union are divided into two locals,No. 13 in Brooklyn, New York, and No. 15 in Hoboken, New Jersey ;(4) the greater bulk of repair work done by Robins is on largeocean-going vessels, whereas at Tietjen the greater proportion ofwork done is on wooden vessels, harbor, and river craft; (5) at theRobins plant there are customarily three shifts, whereas there areonly two at Tietjen; (6) Robins has only a small amount of car-penter work, whereas a greater portion of the work at Tietjen con-sists of skilled carpenter work; and (7) the type of customer atRobins is different from that of Tietjen in that speed in repairingis of utmost importance at Robins.The respondents' first objection is disposed of by the paramountfact that both the Robins and Tietjen plants are owned and operatedby the respondents more or less as a unit, and were so regarded bythe respondents themselves in initiating and carrying on the jointplan of employee representation from 1933 up to the time of the 36NATIONAL LABOR RELATIONS BOARDformation of the Yard Union on May 28.26 The second objection isnot of serious weight since the three plants are so close to each otherthat intercommunication and 'common action by the employees ofthe three is feasible.The State line, of course, presents no obstacle.The third objection disappears when it is considered that the twolocals, being organized on a geographical basis for the convenienceof the members, have formed a Joint Council for the purposes ofdealing jointly for employees at both the Robins and Tietjen plantswith the respondents.The fourth and sixth objections are not sig-nificant since the record discloses that the craft training and skillsinvolved on the part of the artisans in the Robins and Tietjen yardsare the same whether it be wooden, steel ocean-going, or harbor ves-sels that are being repaired.The record discloses that many of theemployees engaged in the ship repairing industry in and about theport of New York shift constantly from one yard to another. Thisholds true for workmen employed by the respondents. The Indus-trialUnion's membership cards show that many former Robins' em-ployees are now employed in the Tietjen yard and vice versa. Themen do not work steadily in either of the plants where the "shapeup" is in practice.The "shape up" is a method by which employeesof the respondents are hired on a day-to-day basis.They must as-semble in the "shape up" line at the yard gate every day and areselected by one or more representatives of the respondents, called"shapers", to work on that particular day.The fifth and seventhobjections are of no consequence in determining the appropriateunit in this case since the only difference in working conditions thatwould be brought about by the requirement of greater speed in oneyard than in the other would be the maintenance of a larger staffand the use of more than the usual two shifts.The record discloses that the wage scales, the beginning and end-ing hours of the shifts, and other conditions of employment are thesame in both plants.Despite the repeated protest that each of therespondents determines its own labor policy, the record shows thatthe policy concerning the labor relations of the two yards have acommon source, Todd, the parent company.The following classes of employees are to be excluded from the unitbecause it is clear that they constitute groups with functions sharplydistinguished from that of the production and maintenance em-ployees : Office and clerical employees, those classified as executives,supervisors, snappers (or assistant foremen), watchmen, doormen,2' See Board Exhibit No 2, page 2 : "Owing to the close interrelationship of the em-ployees in the operation of the three companies, a single election will be held by and forthe threecompanies." DECISIONS AND ORDERS37chauffeurs, traffic department dispatchers, timekeepers, janitresses (orcleaners), engineers, and draftsmen.27We find that the- production and maintenance employees of the re-spondents working in the two Robins plants and the Tietjen plant,exclusive of office and clerical employees, executives, supervisors,snappers (or assistant foremen), watchmen, doormen, chauffeurs,traffic department dispatchers, timekeepers, janitresses (or cleaners),engineers, and draftsmen, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure to themthe full benefit of their right to self-organization and collective bar-gaining and otherwise effectuate the policies of the Act.2.Representation by the Industrial Union of a majority in theappropriate unitAt the hearing pay rolls of Robins and Tietjen for the week endingJune 12, 1937, were introduced.211On the Robins pay roll there arelisted about 2,128 employees who could properly be classified as pro-duction and maintenance employees.Similarly on the Tietjen payroll there are listed 674 production and maintenance employees.Themembership records of the Industrial Union disclosed that at best theIndustrial Union represented 1,000 employees in the Robins plants,and 400 in the Tietjen plant. Some 230 of the 1,000 are in doubt.Thus, many of the application cards were signed by others than thosewhose names appeared on the cards.It is not clear from the record that the Industrial Union representeda majority of the employees in the appropriate unit on March 23,April 8, June 10 and 12, or July 26 and 31, 1937, the dates of the re-spondents' alleged refusal to bargain.Consequently there has beenno violation of Section 8 (5).The allegations of the complaint underSection 8 (5) of the Act, in so far as they are based.on the respond-ents' refusal to bargain with the Industrial Union, will therefore bedismissed.''IV.THE STRIKEOn June 14, the members of the Industrial Union employed at theRobins and Tietjen plants went out on strike.Hugh McQuillen,president of Local No. 13, testified that at a special meeting called onJune 13, about 97 per cent of the members present voted to strike.Edward McHugh, recording secretary of Local No. 15, testified thatat a regular meeting held on June 11, the members unanimously voted'2'The names of employees thus excluded,appear in Board Exhibits Nos 68,69 (pages2. and 3), 70 (excepting powerhouse engineers and chauffeurs),72, 73 (excepting chauf-feurs, doormen and-traffic.departmentdispatchers),74 A-F.21Board Exhibits Nos 50 and 51. 38NATIONAL LABOR RELATIONS BOARDto strike.Philip Van Gelder, secretary and treasurer of the Indus-trialUnion, testified that officers of Locals Nos. 13 and 15 reported tohim that the strike was declared because of the activities of Todd andRobins in organizing, dominating, and supporting the Yard Unionand because of the respondents' failure to respond satisfactorily to theIndustrial Union's letters of March 23 and April 8, requesting them toparticipate in a joint conference with employers in the ship repairindustry in the port of New York for the purposes of collectivebargaining.We have already seen that the employees at all three plants aregoverned by a common labor policy and have common interests, thattogether they constitute a single appropriate unit for collective bar-gaining, and that the two locals of the Industrial Union dealt withthe respondents through a Joint Council.Under these circumstancesit is plain that the unfair labor practices of Todd and Robins, al-though confined at the time of the strike to employees at the Robinsplant, directly affected all the employees, including those at theTietjen plant.For this reason, as the record makes clear, the strikeat the Tietjen plant, as well as at the Robins plants, must be ascribedin large part to the unfair labor practices set forth above.The strike was still going on at the time of the hearing.At theoral argument before the Board on October 1, 1937, counsel for theparties stated that the strike terminated on August 18.The strike constituted a labor dispute.Many of the strikers were employees who, prior to the strike, werehired from day to day by the "shape up" system. It is apparent thateither because employees who "shape up" cannot be used or becausethey do not wish to work every day, these employees do not havecontinuous and regular employment in the same sense that an em-ployee has in the ordinary industrial plant.The record discloses,however, that prior to the strike there was in the main a regular andcontinuous employment of the same employees who "shaped up" regu-larly.We think that such employees are employees of the respondentseven though, because of the nature of the work, they are not "shapedup" daily.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of Todd and Robins set forth in SectionIII, above, occurring in connection with the operations of the re-spondents, described in Section I, above, have a close, intimate, andsubstantial relation to trade. traffic, transportation,and commerceamong the several States and with foreign countries and on the highseas,and tends to lead and has led to labor disputesburdening andobstructing commerce and the free flow ofcommerce. DECISIONS AND ORDERSVI. THE REMEDY39The Board has found that Todd and Robins dominated and inter-fered with the formation and administration of the Yard Unionand contributed support thereto. In order to remedy the unlawfulconduct in this case, Todd and Robins must withdraw all recognitionfrom the Yard Union as an organization representative of theiremployees for the purposes of dealing with Todd and Robins con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and conditions of employment.We will therefore orderthe immediate disestablishment of the Yard Union as such represent-ative.Since Todd, through its officers, actively participates in, helps toformulate, and directs the labor policies of Robins and Tietjen, it isclear that Todd is the employer of the employees at the Robins andTietjeiiyards within the meaning of Section 2 (2) of the Act.Since Todd and its subsidiaries, Robins and Tietjen, function as anintegrated system and since Todd is a principal and Robins andTietjen are its agents in carrying out its policies and activities, theorder of the Board in order to be effective must of necessity runagainst all the respondents.Since the strike was caused iii sub-stantial part by the unfair labor practices of Todd and Robins, therespondents are under a duty to restore the status quo which existedprior to the commission of the unlawful acts. The respondents must,therefore, upon application offer to their employees who went onstrike on June 14, 1937, and thereafter, reinstatement to their formerpositions, without prejudice to their seniority and other rights andprivileges, discharging, if necessary, any employees hired since thattime.Employees of the respondents who went on strike on June 14, 1937,and thereafter, whose application for reinstatement is refused by therespondents in violation of this order herein shall be entitled to backpay accruing from the date of the refusal of the application to thedate of reinstatement, less any amount earned during that period.CONcLcsloNs of LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following con-clusions of law :1.IndustrialUnion of Marine and Shipbuilding Workers ofAmerica, Industrial Union of Marine and Shipbuilding Workers ofAmerica, Local No. 13, and Industrial Union of Marine and Ship-buildingWorkers of America, Local No. 15, are labor organizationswithin the meaning of Section 2 (5) of the Act.80535-38-4 40NATIONAL LABOR RELATIONS BOARD2.Yard Union for Collective Bargaining of the Men of RobinsDry Dock and Repair Co. is a labor organization, within the mean-ing of Section 2 (5) of the Act.3.Todd Shipyards Corporation and Robins Dry Dock and RepairCo., by dominating and interfering with the formation and adminis-tration of the Yard Union for Collective Bargaining of the Men ofRobins Dry Dock and Repair Co., and contributing support thereto,have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (2) of the Act.4.Todd Shipyards Corporation and Robins Dry Dock and RepairCo., by interfering with, restraining, and coercing their employees inthe exercise of their rights guaranteed in Section 7 of the Act, haveengaged in and are engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.All production and maintenance employees of the respondentsworking in the Erie Basin plant and the Tebo plant of the RobinsDry Dock and Repair Co. and in the plant of Tietjen and Lang DryDock Co., exclusive of office and clerical employees, executives, super-visors, snappers (or assistant foremen), watchmen, doormen, chauf-feurs, traffic department dispatchers, timekeepers, janitresses (orcleaners), engineers, and draftsmen, constitute a unit appropriate,for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10,(c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondents,Todd Shipyards Corporation, and Robins Dry Dock and Repair Co.,and their officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing theiremployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7. of the NationalLabor Relations Act;(b) In any manner dominating or interfering with the administra-tion of the Yard Union for Collective Bargaining of the Men ofRobins Dry Dock and Repair Co., or with the formation and admin-istration of any other labor organization of their employees, or con- DECISIONS AND ORDERS41tributing support to said organization or any other labor organiza-tion of the employees;(c) In any manner recognizing or dealing with the Yard Unionfor Collective Bargaining of the Men of Robins Dry Dock andRepair Co., or any group or committee purporting to represent thesaid organization concerning grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the Yard Union for CollectiveBargaining of the Men of Robins Dry Dock and Repair Co., as therepresentative of any of their employees for the purpose of dealingwith the respondents concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment, and completely disestablish the Yard Union for CollectiveBargaining of the Men of Robins Dry Dock and Repair Co. as suchrepresentative.It is further ordered that the respondents, Todd Shipyards Corpo-ration, Robins Dry Dock and Repair Co., and Tietjen and Lang DryDock Co., and their officers, agents, successors, and assigns shall:1.Upon application, offer to those employees who went on strike onJune 14, 1937, and thereafter, immediate and full reinstatement totheir former positions, without prejudice to their seniority or otherrights or privileges, dismissing, if necessary, all persons hired sinceJune 14, 1937;2.Make whole all employees who went on strike on June 14, 1937,and thereafter, for any losses they may suffer by reason of any refusalof their application for reinstatement in accordance with the preced-ing paragraph, by payment to each of them, respectively, of a sumequal to that which each of them would normally have earned aswages during the period from the date of any such refusal of theirapplication to the date of offer of reinstatement, less the amount, ifany, which each, respectively, earned during said period ;3.Post immediately, and maintain for a period of at least thirty(30) days from the date of posting, notices to all their employees inconspicuous places throughout the Todd Shipyards Corporation office,the Robins Dry Dock and Repair Co. plants, and the Tietjen andLang Dry Dock Co. plant, stating (1) that Todd Shipyards Corpora-tion and Robins Dry Dock and Repair Co. will cease and desist asaforesaid; (2) that the Yard Union for Collective Bargaining of theMen of Robins Dry Dock and Repair Co., is disestablished as therepresentative of any of their employees for the purposes of dealingwith it with respect to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and that 42NATIONAL LABOR RELATIONS BOARDthe Todd Shipyards Corporation and Robins Dry Dockand RepairCo. will refrain from any such recognition thereof;4.Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondents have taken to comply therewith.It is further ordered that the complaint be, and it is hereby, dis-missed in so far as it alleges that the respondents have engaged inunfair labor practices within the meaning of Section 8 (5) of theNational Labor Relations Act.